Case 2:20-cv-00182-JRG-RSP Document 9-1 Filed 07/29/20 Page 1 of 5 PageID #: 36




          EXHIBIT A
Case 2:20-cv-00182-JRG-RSP Document 9-1 Filed 07/29/20 Page 2 of 5 PageID #: 37



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

                                            §
 LONGHORN HD LLC.,                          §
                                            §   Case No. 2:20-cv-00182-JRG-RSP
                     Plaintiff,             §
                                            §    JURY TRIAL DEMANDED
          v.                                §
                                            §
 BISOSTAR MICROTECH INT’L CORP.,            §
                                            §
                     Defendant.             §
                                            §



                     REQUEST FOR JUDICIAL ASSISTANCE

 THE UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF TEXAS, MARSHALL

 DIVISION, PRESENTS ITS COMPLIMENTS TO THE APPROPRIATE JUDICIAL

 AUTHORITY OF TAIWAN, AND REQUESTS INTERNATIONAL JUDICIAL

 ASSISTANCE TO EFFECT SERVICE OF PROCESS TO BE USED IN A JUDICIAL

 PROCEEDING BEFORE THIS COURT IN THE ABOVE CAPTIONED MATTER. A

 TRIAL/HEARING ON THIS MATTER HAS NOT BEEN SCHEDULED. THIS COURT

 REQUESTS THE ASSISTANCE DESCRIBED HEREIN AS NECESSARY IN THE

 INTEREST OF JUSTICE. THE ASSISTANCE REQUESTED IS THAT THE APPROPRIATE

 JUDICIAL AUTHORITY OF TAIWAN ARRANGES FOR SERVICE OF PROCESS UPON

 THE BELOW NAMED DEFENDANT IN A CIVIL PROCEEDING:

 DEFENDANT TO BE SERVED:          Biostar Microtech Int’l Corp.

 ADDRESS FOR SERVICE:             231 2F, No. 108-2,

                                  Min Chuan Road, Hsin Tien District,

                                  New Taipei City, Taiwan
Case 2:20-cv-00182-JRG-RSP Document 9-1 Filed 07/29/20 Page 3 of 5 PageID #: 38




 FACTS

 PLAINTIFF IS A LIMITED LIABILITY COMPANY ORGANIZED AND EXISTING UNDER

 THE LAWS OF THE STATE OF TEXAS WITH PRINCIPAL PLACE OF BUSINESS

 LOCATED WITHIN THIS COURT’S JURISDICTION. THIS COURT HAS SUBJECT

 MATTER JURISDICTION OVER THE PROCEEDING PURSUANT TO FEDERAL RULES

 OF CIVIL PROCEDURE, AND IS THE PROPER VENUE FOR THE PROCEEDING.

 REQUEST

 THAT THE APPROPRIATE JUDICIAL AUTHORITY OF TAIWAN ASSIST WITH

 INTERNATIONAL JUDICIAL ASSISTANCE TO EFFECT SERVICE OF PROCESS OF THE

 ATTACHED COURT-FILED PLEADINGS UPON Biostar TO BE USED IN A CIVIL

 PROCEEDING BEFORE THIS COURT.

 RECIPROCITY

 THE UNITED STATES DISTRICT COURT, EXPRESSES A WILLINGNESS TO PROVIDE

 SIMILAR ASSISTANCE TO JUDICIAL AUTHORITIES OF JAPAN.

 REIMBURSEMENT FOR COSTS

 THE PLAINTIFF’S COUNSEL, FABRICANT LLP, EXPRESSES A WILLINGNESS TO

 REIMBURSE THE JUDICIAL AUTHORITIES OF TAIWAN FOR COSTS INCURRED IN

 EXECUTING THE REQUESTING COURTS LETTER ROGATORY.
Case 2:20-cv-00182-JRG-RSP Document 9-1 Filed 07/29/20 Page 4 of 5 PageID #: 39




                          EXEMPLIFICATION CERTIFICATES



         I,                                                , Clerk of the United States District
     Court, Eastern District of Texas, Marshall Division and keeper of the records and seal
     of the Court certify that the documents attached are true copies of:
              Summons in a Civil Action

              Complaint for Patent Infringement

     Now remaining among the records of the Court. In testimony of this statement, I sign
     my name, and affix the seal of this Court at Marshall, Texas, USA, this               day of
     August, 2020.


                                 Clerk of the United States District Court, Eastern District of Texas,
                                 Marshall Division




     Seal of the Court


         I,                                                  , Judge of the United States District
     Court, Eastern District of Texas, Marshall Division, certify that
                                                           is, and was at the date of the above
     certificate, Clerk of the United States District Court, Eastern District of Texas, Marshall
     Division, duly appointed and sworn, and keeper of the records and seal of the Court, and
     that the above certificate of the Clerk and the Clerk’s attestation is in due form of law.




              Judge, of the United States District Court, Eastern District of Texas, Marshall Division
Case 2:20-cv-00182-JRG-RSP Document 9-1 Filed 07/29/20 Page 5 of 5 PageID #: 40




          I,                                                         , Clerk of the United States

     District Court, Eastern District of Texas, Marshall Division and the keeper of the records and seal

     of the Court certify that the Honorable Judge

     is and was on the date of the above certificate a judge of the Court, duly appointed and sworn,

     and that I am well acquainted with this handwriting and official signature and know and certify

     the signature written above to be that of the judge.

          In testimony of this statement, I sign my name, and affix the seal of the Court at Marshall,

     Texas, USA, this           day of August, 2020.




     Clerk of the United States District Court, Eastern District of Texas,
     Marshall Division




     Seal of the Court
